ORDER

PER CURIAM.
AND NOW, this 19th day of April, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissent to the Majority Report and Recommendations of the Disciplinary Board dated January 24, 2005, it is hereby
ORDERED that THOMAS JOSEPH COLEMAN, III, be and he is SUSPENDED from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.